DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-11, and 13-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Dayal (US 20160210834 A1).

Regarding claim 1, Daydal discloses a hazardous vehicle detection and avoidance system (abstract - A wearable smart device for providing hazard warning information to a user.), comprising: 
a wearable device comprising one or more sensors arranged to detect one or more vehicles in an environment (abstract -The wearable smart device includes a microphone configured to detect audio data associated with a potential hazard. The wearable smart device also includes a camera configured to detect image data associated with the potential hazard. [0028] In one implementation and with reference to FIG. 1, a wearable smart device 100 includes an onboard processing array 110 which communicates with a sensor array 120. [0079] In block 406, audio data is detected by the microphone 131. For example, the detected audio data may correspond to the sound of a vehicle. [0081] In block 408, image data is detected by the stereo camera 121 and/or the camera 122.); 
an object classification system configured to classify objects in the environment, the object classification system in operable communication with a comparator to compare sensor information received from the one or more sensors with object information stored in an object database and determine an object classification ([0079] Any audio data detected by the microphone 131 may potentially be associated with a hazard. Accordingly, the audio data may be compared to data in the memory 112 to determine if it is associated with a hazard. For example, the detected audio data may correspond to the sound of a vehicle, the sound of a chainsaw, the sound of a group of people or the like (e.g. “object classification”). [0081] The image data detected in block 408 may include potential hazard data in the same way as the audio data in block 406. The processor 111 may be capable of filtering image data in a similar fashion as the audio data. [0084] In block 414, the potential hazard data is compared to data in the memory 112 to determine if the potential hazard data is associated with a hazard. The comparison may be done in a variety of manners. The memory 112 may store image and/or audio data associated with various hazards. In some embodiments, the processor 111 may compare detected image and/or audio data to hazard data in the memory to determine if a match occurs. In some embodiments, the processor 111 may compare image data and/or audio data to data associated with the location in the memory 112 to determine if a divergence exists between the currently detected data and the previously stored data. Fig. 5 illustrates examples of types of hazard (e.g. “object classification”).); 
an analysis engine to receive the object classification and determine a hazard level of the classified object ([0086] If a match is found in block 416, the processor 111 may determine the severity of the hazard in block 420. The severity (i.e. “hazard level”) may correspond to a likelihood of danger presented by the hazard, the degree of danger presented by the hazard, the proximity of the hazard to the wearable smart device 100 or the like. Each hazard may be associated with a severity rating. For example , a vehicle traveling directly at the wearable smart device 100 may have a higher severity rating than a pothole in the road that is not in a direction of travel of the wearable smart device 100.); and 
an alert system to transmit an alert to the wearable device to alert a pedestrian of a hazardous vehicle in the environment ([0089] In block 422, hazard data may be provided to a user of the wearable smart device 100 as feedback. The feedback may be provided via the speaker 132, the vibration unit 133 and/or the display 135. The data may be speech data, vibration data or image data describing/identifying the hazard and/or indicating the location of the hazard.).

Regarding claim 2, Daydal discloses the system of Claim 1, wherein the one or more sensors comprise at least one of the following: at least one camera; at least one microphone; at least one radar system; at least one lidar system; at least one proximity sensor; at least one motion sensor; and at least one infrared sensor ([0026] An exemplary wearable smart device includes both a microphone and a camera capable of detecting audio and image data corresponding to the user's environment. The microphone may include more than one microphone capable of detecting stereo audio data so that a direction and/or a distance to the hazard can be detected. The camera may include a stereo camera pair so that a direction and/or a distance to the hazard can be detected. The wearable smart device may also include a GPS and/or an IMU which, when working in tandem with the camera and/or microphone, can be used to detect highly accurate location data corresponding to a location of the user. [0031] The sensor array 120 includes stereo cameras 121, a camera 122, an inertial measurement unit (IMU) 123, a global positioning system (GPS) 124 and a sensor 125.).

Regarding claim 4, Daydal discloses the system of Claim 3, wherein the received input is comprised of: location information, pedestrian information, and hazard information (figs. 4-6; [0031] The sensor array 120 includes stereo cameras 121, a camera 122, an inertial measurement unit (IMU) 123, a global positioning system (GPS) 124 and a sensor 125. [0076] The method 400 begins at block 402 with the wearable smart device 100 detecting location data for the current location of the wearable smart device 100 and performing a lookup for hazard data associated with the current location in the memory 112. [0079] In block 406, audio data is detected by the microphone 131. This audio data may include speech data and noise data associated with particular objects or things in the environment of the wearable smart device 100. [0081] In block 408, image data is detected by the stereo camera 121 and/or the camera 122. In some embodiments, the image data may be detected in all directions from the wearable smart device 100 or may be detected within one or more predetermined areas of the wearable smart device 100.).

Regarding claim 5, Daydal discloses the system of Claim 4, further comprising a GPS system to receive location information from the wearable device ([0031] The sensor array 120 includes stereo cameras 121, a camera 122, an inertial measurement unit (IMU) 123, a global positioning system (GPS) 124 and a sensor 125. [0076] The method 400 begins at block 402 with the wearable smart device 100 detecting location data for the current location of the wearable smart device 100 and performing a lookup for hazard data associated with the current location in the memory 112. The current location of the wearable smart device 100 may be determined based on data detected by the sensor array 120 and/or the microphone 131. In some embodiments, the processor 111 may use data detected by the GPS 124 to determine an approximate location of the wearable smart device 100.).

Regarding claim 6, Daydal discloses the system of Claim 5, further comprising a mapping engine to analyze the travel path of the user and transmit an alert if the pedestrian enters a hazardous area ([0076] FIG. 4 illustrates an exemplary method 400 that may be performed by a wearable smart device, such as the wearable smart device 100 or the smart necklace 200, for safety monitoring and alerting of a user of a hazard. The method 400 begins at block 402 with the wearable smart device 100 detecting location data for the current location of the wearable smart device 100 and performing a lookup for hazard data associated with the current location in the memory 112. The current location of the wearable smart device 100 may be determined based on data detected by the sensor array 120 and/or the microphone 131. In some embodiments, the processor 111 may use data detected by the GPS 124 to determine an approximate location of the wearable smart device 100. Data received by the stereo camera 121, the camera 122, the sensor 125 and/or the microphone 131 may be used to supplement or replace data detected by the GPS 124. As the wearable smart device 100 moves, the IMU 123 may detect motion. This detected motion may then be used by the processor 111 to update the current location of the wearable smart device 100. This allows the wearable smart device 100 to determine the current location accurately, such as within 1 foot, within 5 feet or within 10 feet.).

Regarding claim 8, Daydal discloses the system of Claim 7, wherein the wearable device is a smart watch ([0042] the wearable smart device 100 may be implemented as a necklace, an earpiece, eyeglasses, a smart watch).

Regarding claim 9, Daydal discloses the system of Claim 8, further comprising an application system to permit the user to interact with a user interface and preselect a plurality of user settings ([0063] The button portion 206 may include at least one button or other input device 252. The input device 252 may be used by a user to select modes of operation of the smart necklace 200, to change settings of the smart necklace 200 or the like.).

Regarding claim 10, Daydal discloses a hazardous vehicle detection and avoidance system (abstract - A wearable smart device for providing hazard warning information to a user.), comprising: 
a wearable device comprising one or more sensors arranged to detect one or more vehicles in an environment (abstract -The wearable smart device includes a microphone configured to detect audio data associated with a potential hazard. The wearable smart device also includes a camera configured to detect image data associated with the potential hazard. [0028] In one implementation and with reference to FIG. 1, a wearable smart device 100 includes an onboard processing array 110 which communicates with a sensor array 120. [0079] In block 406, audio data is detected by the microphone 131. [0081] In block 408, image data is detected by the stereo camera 121 and/or the camera 122.); 
an object classification system in operable communication with a machine learning engine, the object classification system configured to classify objects in the environment, the object classification system in operable communication with a comparator to compare sensor information received from the one or more sensors with object information stored in an object database and determine an object classification ([0079] Any audio data detected by the microphone 131 may potentially be associated with a hazard. Accordingly, the audio data may be compared to data in the memory 112 to determine if it is associated with a hazard. For example, the detected audio data may correspond to the sound of a vehicle, the sound of a chainsaw, the sound of a group of people or the like (e.g. “object classification”). [0081] The image data detected in block 408 may include potential hazard data in the same way as the audio data in block 406. The processor 111 may be capable of filtering image data in a similar fashion as the audio data. [0084] In block 414, the potential hazard data is compared to data in the memory 112 to determine if the potential hazard data is associated with a hazard. The comparison may be done in a variety of manners. The memory 112 may store image and/or audio data associated with various hazards. In some embodiments, the processor 111 may compare detected image and/or audio data to hazard data in the memory to determine if a match occurs. In some embodiments, the processor 111 may compare image data and/or audio data to data associated with the location in the memory 112 to determine if a divergence exists between the currently detected data and the previously stored data. Fig. 5 illustrates examples of types of hazard (e.g. “object classification”).); 
an analysis engine to receive the object classification and determine a hazard level of the classified object ([0086] If a match is found in block 416, the processor 111 may determine the severity of the hazard in block 420. The severity (i.e. “hazard level”) may correspond to a likelihood of danger presented by the hazard, the degree of danger presented by the hazard, the proximity of the hazard to the wearable smart device 100 or the like. Each hazard may be associated with a severity rating. For example , a vehicle traveling directly at the wearable smart device 100 may have a higher severity rating than a pothole in the road that is not in a direction of travel of the wearable smart device 100.); and 
an alert system to transmit an alert to an application system provide on the wearable device to alert a pedestrian of a hazardous vehicle in the environment ([0089] In block 422, hazard data may be provided to a user of the wearable smart device 100 as feedback. The feedback may be provided via the speaker 132, the vibration unit 133 and/or the display 135. The data may be speech data, vibration data or image data describing/identifying the hazard and/or indicating the location of the hazard.).

Regarding claim 11, Daydal discloses the system of Claim 1, wherein the one or more sensors comprise at least one of the following: at least one camera; at least one microphone; at least one radar system; at least one lidar system; at least one proximity sensor; at least one motion sensor; and at least one infrared sensor ([0026] An exemplary wearable smart device includes both a microphone and a camera capable of detecting audio and image data corresponding to the user's environment. The microphone may include more than one microphone capable of detecting stereo audio data so that a direction and/or a distance to the hazard can be detected. The camera may include a stereo camera pair so that a direction and/or a distance to the hazard can be detected. The wearable smart device may also include a GPS and/or an IMU which, when working in tandem with the camera and/or microphone, can be used to detect highly accurate location data corresponding to a location of the user. [0031] The sensor array 120 includes stereo cameras 121, a camera 122, an inertial measurement unit (IMU) 123, a global positioning system (GPS) 124 and a sensor 125.).

Regarding claim 13, Daydal discloses the system of Claim 12, further comprising a GPS system to receive location information from the wearable device ([0031] The sensor array 120 includes stereo cameras 121, a camera 122, an inertial measurement unit (IMU) 123, a global positioning system (GPS) 124 and a sensor 125. [0076] The method 400 begins at block 402 with the wearable smart device 100 detecting location data for the current location of the wearable smart device 100 and performing a lookup for hazard data associated with the current location in the memory 112. The current location of the wearable smart device 100 may be determined based on data detected by the sensor array 120 and/or the microphone 131. In some embodiments, the processor 111 may use data detected by the GPS 124 to determine an approximate location of the wearable smart device 100.).

Regarding claim 14, Daydal discloses the system of Claim 13, further comprising a mapping engine to analyze the travel path of the user and transmit an alert if the pedestrian enters a hazardous area ([0076] FIG. 4 illustrates an exemplary method 400 that may be performed by a wearable smart device, such as the wearable smart device 100 or the smart necklace 200, for safety monitoring and alerting of a user of a hazard. The method 400 begins at block 402 with the wearable smart device 100 detecting location data for the current location of the wearable smart device 100 and performing a lookup for hazard data associated with the current location in the memory 112. The current location of the wearable smart device 100 may be determined based on data detected by the sensor array 120 and/or the microphone 131. In some embodiments, the processor 111 may use data detected by the GPS 124 to determine an approximate location of the wearable smart device 100. Data received by the stereo camera 121, the camera 122, the sensor 125 and/or the microphone 131 may be used to supplement or replace data detected by the GPS 124. As the wearable smart device 100 moves, the IMU 123 may detect motion. This detected motion may then be used by the processor 111 to update the current location of the wearable smart device 100. This allows the wearable smart device 100 to determine the current location accurately, such as within 1 foot, within 5 feet or within 10 feet.).

Regarding claim 15, Daydal discloses the system of Claim 14, wherein the mapping engine transmits a suggested travel path to the wearable device to reduce the likelihood of the pedestrian encountering a hazardous vehicle ([0089] In some embodiments, the data may be provided by the speaker 132, the vibration unit 133 and/or the display 135 that provides navigation instructions around the hazard. The speaker 132 may provide speech data directing the user around the hazard and/or the speaker 132 and/or the vibration unit 133 may provide particular tones and/or vibrations on either side of the wearable smart device 100 indicating instructions for the user to navigate around the hazard. For example, a left vibration unit may vibrate indicating that the user should move to the left in order to avoid the hazard. In some embodiments, a right vibration unit may vibrate indicating that the user should avoid moving to the right and should move left in order to avoid the hazard.).

Regarding claim 16, Daydal discloses the system of Claim 15, wherein the mapping engine analyzes speed limits of a plurality of roadways along the travel path of the pedestrian ([0086] If a match is found in block 416, the processor 111 may determine the severity of the hazard in block 420. The severity may correspond to a likelihood of danger presented by the hazard, the degree of danger presented by the hazard, the proximity of the hazard to the wearable smart device 100 or the like. Each hazard may be associated with a severity rating. For example, a vehicle traveling directly at the wearable smart device 100 may have a higher severity rating than a pothole in the road that is not in a direction of travel of the wearable smart device 100. Severity ratings will be described below with reference to FIGS. 5-7.).

Regarding claim 17, Daydal discloses the system of Claim 16, wherein the wearable device is a smart watch ([0042] the wearable smart device 100 may be implemented as a necklace, an earpiece, eyeglasses, a smart watch).

Regarding claim 18, Daydal discloses the system of Claim 17, further comprising an application system to permit the user to interact with a user interface and preselect a plurality of user settings ([0063] The button portion 206 may include at least one button or other input device 252. The input device 252 may be used by a user to select modes of operation of the smart necklace 200, to change settings of the smart necklace 200 or the like.).

Regarding claim 19, Daydal discloses the system of Claim 18, wherein the alert system outputs at least one of the following: a tactile alert; a visual alert; and an audible alert ([0089] In block 422, hazard data may be provided to a user of the wearable smart device 100 as feedback. The feedback may be provided via the speaker 132, the vibration unit 133 and/or the display 135. The data may be speech data, vibration data or image data describing/identifying the hazard and/or indicating the location of the hazard.).

Regarding claim 20, Daydal discloses hazardous vehicle detection and avoidance system (abstract - A wearable smart device for providing hazard warning information to a user.), comprising: 
a wearable device releasably mounted on a pedestrian comprising at least one camera arranged to detect one or more vehicles in an environment (abstract -The wearable smart device includes a microphone configured to detect audio data associated with a potential hazard. The wearable smart device also includes a camera configured to detect image data associated with the potential hazard. [0028] In one implementation and with reference to FIG. 1, a wearable smart device 100 includes an onboard processing array 110 which communicates with a sensor array 120. [0079] In block 406, audio data is detected by the microphone 131. [0081] In block 408, image data is detected by the stereo camera 121 and/or the camera 122.); 
an object classification system in operable communication with a machine learning engine, the object classification system configured to classify objects in the environment as a hazard, a non-hazard, or a potential hazard, the object classification system in operable communication with a comparator to compare sensor information received from the one or more sensors with object information stored in an object database and determine the object classification (figs 5-8; [0079] Any audio data detected by the microphone 131 may potentially be associated with a hazard. Accordingly, the audio data may be compared to data in the memory 112 to determine if it is associated with a hazard. For example, the detected audio data may correspond to the sound of a vehicle, the sound of a chainsaw, the sound of a group of people or the like (e.g. “object classification”). [0081] The image data detected in block 408 may include potential hazard data in the same way as the audio data in block 406. The processor 111 may be capable of filtering image data in a similar fashion as the audio data. [0084] In block 414, the potential hazard data is compared to data in the memory 112 to determine if the potential hazard data is associated with a hazard. The comparison may be done in a variety of manners. The memory 112 may store image and/or audio data associated with various hazards. In some embodiments, the processor 111 may compare detected image and/or audio data to hazard data in the memory to determine if a match occurs. In some embodiments, the processor 111 may compare image data and/or audio data to data associated with the location in the memory 112 to determine if a divergence exists between the currently detected data and the previously stored data. Fig. 5 illustrates examples of types of hazard (e.g. “object classification”).); 
an analysis engine to receive the object classification and determine a hazard level of the classified object ([0086] If a match is found in block 416, the processor 111 may determine the severity of the hazard in block 420. The severity (i.e. “hazard level”) may correspond to a likelihood of danger presented by the hazard, the degree of danger presented by the hazard, the proximity of the hazard to the wearable smart device 100 or the like. Each hazard may be associated with a severity rating. For example , a vehicle traveling directly at the wearable smart device 100 may have a higher severity rating than a pothole in the road that is not in a direction of travel of the wearable smart device 100.); and 
an alert system to transmit an alert to an application system provide on the wearable device to alert a pedestrian of a hazardous vehicle in the environment, the alert system providing at least one of the following: a tactile alert, a visual alert, and an audible alert ([0089] In block 422, hazard data may be provided to a user of the wearable smart device 100 as feedback. The feedback may be provided via the speaker 132, the vibration unit 133 and/or the display 135. The data may be speech data, vibration data or image data describing/identifying the hazard and/or indicating the location of the hazard.).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dayal (US 20160210834 A1) as applied to claim 1 or 10 above, and further in view of Di Censo (US 9947215 B2).

Regarding claim 3, Daydal discloses the system of Claim 1, but does not expressly disclose the system further comprising a machine learning engine to receive input and to output alerts to the pedestrian; although, Daydal figs. 4-6, [0034] teaches the sensor array 120 includes stereo cameras 121, a camera 122, an inertial measurement unit (IMU) 123, a global positioning system (GPS) 124 and a sensor 125. [0076] The method 400 begins at block 402 with the wearable smart device 100 detecting location data for the current location of the wearable smart device 100 and performing a lookup for hazard data associated with the current location in the memory 112. [0079] In block 406, audio data is detected by the microphone 131. This audio data may include speech data and noise data associated with particular objects or things in the environment of the wearable smart device 100. [0081] teaches image data is detected by the stereo camera 121 and/or the camera 122. In some embodiments, the image data may be detected in all directions from the wearable smart device 100 or may be detected within one or more predetermined areas of the wearable smart device 100.
Di Censo, from similar field of endeavor, teaches a machine learning engine to receive input and to output alerts to the pedestrian (figs. 2A-2D; col 4 ln 49 – col 5 ln 3, col 6 ln 16 – col 7 ln 14, and claim 14: In various instances, the system 200 may employ machine learning or the like to determine what the pedestrian finds objectionable. For example, if the pedestrian consistently walks around puddles, then the system 200 can determine that the pedestrian finds puddles to be objectionable. In various embodiments, the system 200 can access a database of stored objectionable objects and/or regions that have been gathered by multiple pedestrians (e.g., crowd sourced). For example, in various embodiments, the system 200 can download and store the database locally. In various embodiments, the system 200 can access the database on a remote computer system by communicating with the remote computer system with a data transceiver (e.g., a Wi-Fi or cellular data connection). Col 5 ln 6-12: FIG. 3A illustrates an embodiment of a process 300 that can be implemented by the processor 210 to provide warnings to a pedestrian. In block 302, the processor module 210 can receive one or more images from the external cameras 220 and identify objects and/or regions in the received images. In addition, the processor 210 can determine the location of the pedestrian (e.g., using the GPS module 224) and identify hazards stored in the geo-referenced hazard map database. Col 7 ln 32 - col 8 ln 2: If the processor 210 determines that the pedestrian is not aware of the detected hazardous object and/or region, then the processor 210 can move to block 310 of the process and output an alert to the pedestrian. The alert can include an audible alert played through the acoustic transducer(s) 204. The alert can include a spoken-language warning that describes the hazard (e.g., “a car is approaching from your left”).).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a machine learning engine to receive input and to output alerts to the pedestrian as taught by Di Censo in the system taught by Daydal in order to determine hazards and questionable objects/regions, and to notify a pedestrian of the hazards and questionable objects/regions (as suggested in col 4 ln 49 – col 5 ln 3, col 6 ln 16 – col 7 ln 14, and claim 14 of Di Censo).

Regarding claim 12, Daydal discloses the system of Claim 10, but does not expressly disclose wherein input is received by the machine learning engine from an application system, the received input is comprised of: location information, pedestrian information, and hazard information; although, Daydal figs. 4-66, [0034] teaches the sensor array 120 includes stereo cameras 121, a camera 122, an inertial measurement unit (IMU) 123, a global positioning system (GPS) 124 and a sensor 125. [0076] The method 400 begins at block 402 with the wearable smart device 100 detecting location data for the current location of the wearable smart device 100 and performing a lookup for hazard data associated with the current location in the memory 112. [0079] In block 406, audio data is detected by the microphone 131. This audio data may include speech data and noise data associated with particular objects or things in the environment of the wearable smart device 100. [0081] teaches image data is detected by the stereo camera 121 and/or the camera 122. In some embodiments, the image data may be detected in all directions from the wearable smart device 100 or may be detected within one or more predetermined areas of the wearable smart device 100.
Di Censo, from similar field of endeavor, teaches a machine learning engine to receive input and to output alerts to the pedestrian (figs. 2A-2D; col 4 ln 49 – col 5 ln 3, col 6 ln 16 – col 7 ln 14, and claim 14: In various instances, the system 200 may employ machine learning or the like to determine what the pedestrian finds objectionable. For example, if the pedestrian consistently walks around puddles, then the system 200 can determine that the pedestrian finds puddles to be objectionable. In various embodiments, the system 200 can access a database of stored objectionable objects and/or regions that have been gathered by multiple pedestrians (e.g., crowd sourced). For example, in various embodiments, the system 200 can download and store the database locally. In various embodiments, the system 200 can access the database on a remote computer system by communicating with the remote computer system with a data transceiver (e.g., a Wi-Fi or cellular data connection). Col 5 ln 6-12: FIG. 3A illustrates an embodiment of a process 300 that can be implemented by the processor 210 to provide warnings to a pedestrian. In block 302, the processor module 210 can receive one or more images from the external cameras 220 and identify objects and/or regions in the received images. In addition, the processor 210 can determine the location of the pedestrian (e.g., using the GPS module 224) and identify hazards stored in the geo-referenced hazard map database. Col 7 ln 32 - col 8 ln 2: If the processor 210 determines that the pedestrian is not aware of the detected hazardous object and/or region, then the processor 210 can move to block 310 of the process and output an alert to the pedestrian. The alert can include an audible alert played through the acoustic transducer(s) 204. The alert can include a spoken-language warning that describes the hazard (e.g., “a car is approaching from your left”).).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a machine learning engine to receive input and to output alerts to the pedestrian as taught by Di Censo in the system taught by Daydal in order to determine hazards and questionable objects/regions, and to notify a pedestrian of the hazards and questionable objects/regions (as suggested in col 4 ln 49 – col 5 ln 3, col 6 ln 16 – col 7 ln 14, and claim 14 of Di Censo).

Claims 7 rejected under 35 U.S.C. 103 as being unpatentable over Dayal (US 20160210834 A1) as applied to claim 6 above, and further in view of Davis (US 20150332563 A1).

Regarding claim 7, Daydal discloses the system of Claim 6, but does not expressly disclose wherein the mapping engine analyzes speed limits of a plurality of roadways along the travel path of the pedestrian; although, Daydal [0076] teaches FIG. 4 illustrates an exemplary method 400 that may be performed by a wearable smart device, such as the wearable smart device 100 or the smart necklace 200, for safety monitoring and alerting of a user of a hazard. The method 400 begins at block 402 with the wearable smart device 100 detecting location data for the current location of the wearable smart device 100 and performing a lookup for hazard data associated with the current location in the memory 112. The current location of the wearable smart device 100 may be determined based on data detected by the sensor array 120 and/or the microphone 131. In some embodiments, the processor 111 may use data detected by the GPS 124 to determine an approximate location of the wearable smart device 100. Data received by the stereo camera 121, the camera 122, the sensor 125 and/or the microphone 131 may be used to supplement or replace data detected by the GPS 124. As the wearable smart device 100 moves, the IMU 123 may detect motion. This detected motion may then be used by the processor 111 to update the current location of the wearable smart device 100. This allows the wearable smart device 100 to determine the current location accurately, such as within 1 foot, within 5 feet or within 10 feet. [0077]-[0088] teaches determining hazards associated with the current location of the wearable smart device 100 or within the predetermined distance from the wearable smart device 100. 
Davis, from a similar field of endeavor, teaches wherein the mapping engine analyzes speed limits of a plurality of roadways along the travel path of the pedestrian ([0004] The harness incorporates a portable radar detection and display device on the front and the back of the harness which is configured to detect the speed of an on-coming motor vehicle. The system allows for programming of a speed limit. If the vehicle is exceeding the speed limit, the device displays the detected speed value visible on the harness as the motor vehicle approaches the pedestrian. If the vehicle does not reduce to a speed below the speed limit, the device blinks to alert the driver and then records the data and photographs the vehicle. The device also vibrates and makes an audible sound to alert the pedestrian that a speeding vehicle is approaching. The device may be used to relay the recorded data to a law enforcement agency as a police report, to the Department of Motor Vehicle or to the Citizen Vigilant Reporting Reward Program. [0007] and [0010] The microcontroller operates under control of software and data configured to convert said speed signal into the measured speed of the motor vehicle and to allow programming of a predetermined speed limit determined by US Department of Transportation speed limit signs in the area.).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide mapping engine analyzes speed limits of a plurality of roadways along the travel path of the pedestrian as taught by Davis in the system taught by Daydal in order to alert a pedestrian that a speeding vehicle is approaching and/or relay the speeding vehicle data to a law enforcement agency as a police report (as suggested in [0004], [0007] and [0010] of Davis).

	Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20200193162 A1 - figs.1-3; abstract: A wearable environmental monitoring device monitors a traveler's environment for objects stored in a database. If an object is detected, the device alerts the traveler and records images of the object. The device includes a camera and a microcontroller. The camera records still and/or video images of the wearer's surroundings. The microcontroller scans images recorded by the camera in real time and compares it to images stored in a database of objects or dangerous objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684